



COURT OF APPEAL FOR ONTARIO

CITATION: Mehedi v. 2057161 Ontario Inc.
(Job
    Success), 2014 ONCA 847

DATE: 20141126

DOCKET: M44010 (C54018)

Juriansz J.A. (In Chambers)

BETWEEN

Golam Mehedi

Plaintiff (Moving Party)

and

2057161 Ontario Inc., c.o.b. as Job Success,
Dale Smith
, M.A. Hameed, and Wendell Lacombe

Defendants (
Responding Party
)

Golam Mehedi, acting in person

Christopher Stanek, duty counsel for the moving party

No one appearing for the responding party

Heard: July 30, 2014

Addendum to the decision in
Mehedi v. 2057161 Ontario
    Inc. (Job Success)
, 2014 ONCA 604, released on August 21, 2014

ADDENDUM

[1]

On November 19, 2014, the court received a further communication from
    Mr. Smith. He sent a letter dated November 12, 2014 addressed to both this
    court and to the Superior Court in Toronto. The letter seeks clarification and
    direction. In the letter Mr. Smith claims he knew nothing of Mr. Mehedis July
    30, 2014 motion. In the letter Mr. Smith explains the delay in writing to the
    court stating that he became ill after his first inquiry to the court in early
    August. He states he has not received service of any documents by Mr. Mehedi
    and asks for advice so that I may receive proper notice.

[2]

The contents of Mr. Smiths letter do not affect the substance of my
    decision, which related to a motion for directions and concluded that Mr.
    Mehedis motion to introduce new evidence should be brought in the Superior
    Court. However, Mr. Smith has provided a new mailing address and email address.
    In accordance with the last paragraph of my decision on the motion, I further
    direct that future service upon Mr. Smith may be made by ordinary mail at both
    the address of service indicated in the endorsement and at the following
    address:

#8 1022, 89 Queens Quay W.

Toronto, ON  M5J 2V3

Email:
dale@to-job-success.net

R.G. Juriansz
    J.A.


